UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-5065


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND O. LEECH, a/k/a Neil,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:06-cr-00427-WDQ-2)


Submitted:   April 30, 2012                       Decided:   May 23, 2012


Before TRAXLER,   Chief   Judge,   and   DUNCAN    and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Gerald C. Ruter, THE LAW OFFICES OF GERALD C. RUTER, P.C.,
Baltimore, Maryland, for Appellant. Michael Clayton Hanlon,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond    O.     Leech     appeals      the    151-month    sentence

imposed by the district court following this court’s remand for

resentencing.    On appeal, Leech’s counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting that

there are no meritorious grounds for appeal but questioning the

reasonableness    of    the     sentence.         Leech      filed   a   pro     se

supplemental brief, in which he raises several challenges to his

conviction and sentence, including a challenge to the district

court’s determination of the quantity of drugs for which he was

held accountable for sentencing purposes.                  Finding no error, we

affirm.

            Both Leech and his counsel question the reasonableness

of Leech’s sentence.          In reviewing a sentence, we must first

ensure that the district court did not commit any significant

procedural    error,   such    as     failing   to    properly   calculate      the

applicable Guidelines range, failing to consider the 18 U.S.C.

§ 3553(a) (2006) factors, or failing to adequately explain the

sentence.     Gall v. United States, 552 U.S. 38, 51 (2007).                   Once

we have determined that there is no procedural error, we must

then consider the substantive reasonableness of the sentence,

“tak[ing] into account the totality of the circumstances.”                      Id.

If the sentence imposed is within the appropriate Sentencing

Guidelines range, we presume it is reasonable.                 United States v.

                                         2
Mendoza-Mendoza,         597 F.3d 212,    216     (4th       Cir.    2010).           This

presumption may be rebutted by a showing “that the sentence is

unreasonable       when     measured         against       the     §    3553(a)          factors.”

United    States    v.     Montes-Pineda,           445 F.3d 375,    379       (4th    Cir.

2006)    (internal       quotation          marks    omitted).            Upon       review,       we

conclude    that    the     district         court    committed          no    procedural          or

substantive        error        in    sentencing            Leech        to        151        months’

imprisonment,       a     sentence          within        the    applicable           Sentencing

Guidelines range.          See United States v. Lynn, 592 F.3d 572, 577

(4th Cir. 2010) (providing standard of review); United States v.

Williams,    29 F.3d 172,      174-75       (4th     Cir.    1994)      (holding          that

defendant’s       stipulation         to    drug     amounts       prior       to     sentencing

waived right to appeal issue).

            Turning        to    Leech’s           remaining       pro        se     issues,      we

conclude    that     the       district       court       permitted       Leech          to     fully

allocute at the resentencing hearing, as was his right.                                       United

States v. Muhammad, 478 F.3d 247, 250 (4th Cir. 2007) (holding

that     defendant        “ha[s]        a    renewed         right       to        allocute       at

resentencing”).             Additionally,             Leech        is     foreclosed             from

challenging his conviction in this appeal, because we affirmed

his conviction in a prior proceeding and no exceptions exist

permitting    Leech       to    now    raise       these     foreclosed            claims.        See

United    States     v.     Bell,       5 F.3d 64,       66-67    (4th        Cir.       1993)

(discussing mandate rule).

                                               3
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                            This court

requires that counsel inform Leech, in writing, of his right to

petition   the   Supreme      Court   of       the    United     States      for   further

review.    If Leech requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Leech.     We dispense with oral argument because the facts and

legal    conclusions    are    adequately            presented    in   the     materials

before    the   court   and    argument        would     not     aid   the    decisional

process.

                                                                                   AFFIRMED




                                           4